Citation Nr: 1401553	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After a brief period of reserve component service, the veteran had active service from 1958 to 1979.  He retired with more than 21 years of active service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).
 

FINDINGS OF FACT

1.  Hearing loss was not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's current bilateral sensorineural hearing loss is etiologically related to his active service, to include in-service noise exposure.  

2.  Complaints of tinnitus were not document in service; and, the preponderance of the evidence fails to establish that the Veteran's tinnitus is etiologically related to his active service, to include in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2010.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, including in-service examinations of the Veteran's hearing acuity, have been obtained.  Private records of examinations of the Veteran's hearing acuity were submitted by the Veteran.  VA examinations reports are associated with the claims files.  The Veteran has submitted evidence and argument on his own behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In July 2013, the Board referred the claim to a specialist affiliated with the Veterans Health Administration (VHA) for an opinion.  That opinion, received in August 2013, is a sufficient basis for a decision at this time.  A copy has been provided to the Veteran and his representative, and argument has been received in response to the opinion.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Claims for service connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  It is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, "Characterization of High Frequency Sensorineural Hearing Loss," Under Secretary for Health (October 4, 1995).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  While tinnitus is not listed, sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The determination of whether a Veteran has a hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

As a preliminary matter, the Board notes that audiology testing standards were set by the American Standards Association (ASA) until November 1, 1967.  After that date, audiometric testing was conducted using ISO (International Standards Organization) or ANSI (American National Standards Institute) measurements.  Current VA regulations which define hearing loss for VA purposes are based on decibel (dB) measurement recorded in ISO or ANSI units.  38 C.F.R. § 3.385.  

Facts and analysis

The Veteran's hearing acuity was measured on audiometric examination more than 20 times during his lengthy service.  In addition to the specific audiometric examination results discussed in this decision, the results of audiometric examinations conducted in 1958, 1960, 1961, 1962, 1963,1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, and 1978 are included in the Veteran's service treatment records, and each examination report has been reviewed by the Board.  

Induction examination conducted in 1957 discloses that the Veteran's hearing was recorded in ASA units.  His hearing acuity thresholds, measured at 500, 1000, 2000, and 4000 Hertz (Hz) in the right ear, were 10, 5, 5, and 0 decibels (dB).  In the left ear, his hearing acuity thresholds were 10, 10, 10, and 5 dB.  In 1979, at service separation, the Veteran's hearing acuity thresholds, measured in ISO units, at 500, 1000, 2000, and 4000 Hz, were 0, 5, 10, and 0 dB in the right ear, and 10, 10, 5, and 25 dB in the left ear.  There is no notation that the Veteran reported tinnitus at any periodic examination during service or at the time of discharge examination.

The Veteran has not provided any specific statement that he had hearing loss or tinnitus within one year following his service.  Rather, his June 2010 claim states a belief that hearing loss was caused by service, but does not indicate when he first noted hearing loss.  The private records of ENT specialty evaluation by GR, MD, in March 2007 reflect that the Veteran sought evaluation for nose and sinus symptoms and snoring, but there is no notation that the Veteran reported hearing loss or tinnitus.  Private medical records dated from Baylor Medical Center, Dr. KN, Dr. VR, and Dr. CL, dating primarily from 2000 through 2008, but also including records as early as 1994, similarly fail to disclose a history of hearing loss or tinnitus or any complaint of hearing loss or tinnitus.  The Veteran also failed to report hearing loss or tinnitus at the time of VA medical examination in April 2009.  

In 2010, some 30 years after the Veteran's 1979 service discharge, the Veteran sought service connection for hearing loss, noting that he had worked in and around airplanes and on the flight line throughout his service.  The Veteran submitted the report of a private April 2010 hearing examination.  The provider noted that the Veteran had hearing within normal in the right ear through 3000 Hz and moderate to severe high-frequency sensorineural hearing loss at 4000 Hz and above, with a 70 dB hearing threshold.  The provider noted that the Veteran had mild hearing loss at 500 Hz (25 dB) and normal hearing at 2000 Hz, and 70 dB at 4000 Hz.  The private record of April 2010 evaluation of the Veteran's hearing does not include a statement as to when hearing loss or tinnitus was first noted, although it reflects a notation that the Veteran reported noise exposure due to aircraft.  

In a statement submitted in August 2010, the Veteran stated that his hearing "had deteriorated somewhat" by the time he retired from service.  The Veteran stated that since that time, he had noticed a "marked change" in his ability to hear distinctly.  He stated that he had hearing aids.  He did not indicate that his hearing deteriorated during his first year following service or that tinnitus was noted during that period.  

In view of the foregoing, the Board finds that there is no evidence of the Veteran having hearing loss for VA purposes or tinnitus in-service.  He specifically reported that the onset of tinnitus occurred in "the early 1990s."  See 2010 VA audiology examination.  There is likewise no evidence of showing hearing loss within one year of service discharge or for many years thereafter.  Such is simply not shown in the available medical evidence.  The Veteran's personal/lay statements have been considered.  However, as indicated, the Veteran has not presented any argument that contradicts these findings.

The Board recognizes the Veteran's contention that he noticed some hearing loss in service that has continued to deteriorate.  He is competent to present this argument. However, the fact that the records prior to 2010 make no reference to hearing loss weighs against any contention of continuity of symptomatology.  As it would have been expected that the Veteran would seek medical evaluation of hearing loss disability if such a disorder was present chronically and continuously following his service, or that he would report such a lengthy history of symptoms.  While lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence, the fact that there is no notation that the Veteran sought evaluation of hearing loss to 2010, together with lack of notation of symptoms of hearing loss, is significant evidence that the Veteran did not have continuity of symptoms of hearing loss from 1979 to the present.  

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995); see also Macarubbo v. Gober, 10 Vet. App. 388   (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Board finds that the Veteran's own statements, and the evidence as a whole, establish that there was not continuity of symptomatology of hearing loss disability following service.  

The Veteran's primary contention has been that his hearing loss and tinnitus, while manifesting post-service, is the result of his in-service noise exposure.  In support thereof, he submitted a June 2011 private audiology opinion.  That opinion does not in include a specific statement as to when the Veteran noted onset of tinnitus or hearing loss.  The private audiologist states that the effect of aging on the auditory system "is exacerbated by a history of noise exposure."  The private opinion further states that research has shown that noise exposure combined with aging has a synergist effect on the degree of hearing loss.  However, the private reviewer did not explain what facts demonstrate that the Veteran's in-service exposure to acoustic trauma could be related to or was a contributory factor in his development of age-related hearing loss some 30 years following his service.  

VA obtained an October 2012 audiologic opinion so that the differing opinions rendered by the two providers could be reconciled.  The VA reviewer concluded that, since medical understanding of hearing does not support a theory of delayed-onset of hearing impairment, it was less than likely that the Veteran's hazardous noise exposure, which ended in 1979, resulted in tinnitus having an onset in the 1990s or hearing loss diagnosed some 30 years after the Veteran's service discharge.  

The VA and private examination reports and opinions are in obvious conflict.  Neither opinion was particularly probative as they both lacked sufficient rationale.  Both opinions also failed to consider the conversion of audiometric examinations conducted under ASA standards to ISO standards.  Therefore, in July 2013, a VHA reviewer was specifically asked to address the Veteran's claim for service connection for hearing loss in light of the change in measurement standards during the Veteran's service.  

The VHA reviewer who provided an August 2013 opinion discussed the proper correction factors for converting from one measurement system to the other, and concluded that the Veteran had an overall threshold shift of 7 dB in the right ear and -3 dB in the left ear after consideration of the measurement systems.  The reviewer explained the standard used for calculating and reviewing threshold shifts.  The reviewer concluded that the changes in the Veteran's hearing acuity during service were not significant, when considered in view of the changed measurement standards.  

The explanation of the conclusion that the 1979 separation examination demonstrated no significant threshold shift toward diminished hearing as compared to the Veteran's 1957 induction audiometric examination is clear, appears to be based on accepted standards, and is well-reasoned.  The Board considers this opinion, which is unfavorable to the Veteran's claim, to be the most probative and persuasive evidence of record.  

The August 2013 VHA reviewer opinion reflects disagreement with the 2011 private opinion that the Veteran's noise exposure in service may be etiologically related to delayed-onset hearing loss.  The VHA reviewer discussed at length the medical sources for the reviewer's opinion that medical knowledge does not support a finding that noise exposure causes delayed-onset hearing loss.  In particular, the reviewer noted a study of military personnel followed for periods of 4 months to 4 years after noise to hazardous noise.  The reviewer noted that hearing loss remained unchanged for 91 percent of subjects, and improved for 7 percent of the subjects, with only 2 percent showing an increase in hearing loss after noise exposure ended.  This study, and others cited, supports the reviewer's conclusion that it is less than likely that noise exposure in service resulted in hearing loss which was not present during service and which was diagnosed when about 30 years had elapsed after the Veteran's service discharge.   

The August 2013 VHA opinion also addressed the private opinion that noise exposure combined with aging has a synergist effect on the degree of hearing loss.  The reviewer noted that an individual's awareness of a slight noise-induced hearing loss may be delayed considerably after exposure, so that the individual fails to note the noise-induced hearing loss until that hearing loss is combined with the effects of aging.  In this case, however, the evidence of the more than 20 in-service audiometric examinations establishes that there was no hearing loss disability at the time of the Veteran's service separation, and thus, there was no hearing loss to add to or combine with effects of aging.  The reviewer's conclusion that medical knowledge does not support delayed-onset hearing loss also reflects a conclusion that noise exposure in service did not synergistically exacerbate later effects of aging on hearing acuity.  

The reviewer also addressed the Veteran's contention that, since he was not exposed to noise occupationally or recreationally after service, the noise exposure in service caused his current hearing loss.  The reviewer explained that, since there was no significant threshold shift during service, and the Veteran did not seek evaluation of hearing until about 30 years elapsed after service, it was less than likely that current hearing loss was a result of exposure to noise in service.  

The Board finds that the opinion from the VHA examiner to outweigh the opinion from the private audiologist.  Both opinions were rendered by professionals and involved a review of the record and consideration of the Veteran's lay history.  However, the opinion from the VHA examiner is far more detailed.  The report identifies evidence in the record that serves as a basis for the negative opinion.  The VHA examiner also supported his opinion by referring multiple studies and medical treatise.  Most importantly, the private examiner failed to address the lack of a discernable/significant shift in hearing at the time of service discharge.  

Consideration has also been given to the Veteran's lay assertion that his hearing loss and tinnitus are the result of his in-service noise exposure.  However, while
lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing disabilities, including sensorineural hearing loss and tinnitus, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sensorineural hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that audiometric testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   Similarly, while tinnitus is a condition capable of lay diagnosis, the cause of tinnitus requires the opinion of an expert.

That is, although the Board readily acknowledges that Veteran is competent to report tinnitus and hearing loss symptoms, there is no indication that the Veteran is competent to etiologically link his in-service noise exposure to his current diagnoses of hearing loss and tinnitus.   The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  Moreover, like the private medical opinion, the Veteran's lay contentions are outweighed by the opinion of the VHA medical expert.

The preponderance of the competent and probative evidence establishes that neither the Veteran's current hearing loss disability nor his tinnitus is etiologically related to or aggravated by the Veteran's exposure to noise in service.  The Board has considered each applicable theory of entitlement to service connection.  The preponderance of the evidence is against the claims on any basis.  There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claims must be denied. 




ORDER

Service connection for hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


